Citation Nr: 0023884	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-02 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an eye disability, a 
back disability and scars residual to burns of the legs.


REPRESENTATION

Appellant represented by:  Disabled American Veteran


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970 and served in Vietnam from September 1968 to September 
1969.  

By rating action dated in March 1998, the Department of 
Veterans Affairs (VA) Regional Office, Cleveland, Ohio, among 
other things, denied entitlement to service connection for an 
eye disability, right ear hearing loss, residuals of a low 
back injury, residuals of burns of both legs and post 
traumatic stress disorder.  The veteran disagreed with those 
decisions.  In May 1999, the veteran testified at a hearing 
at the regional office before a hearing officer.  In December 
1999, the veteran participated in a video hearing with a 
member of the Board of Veterans' Appeals (Board).  The case 
is now before the Board for appellate consideration.

The record reflects that in May 1999 the veteran withdrew his 
claim for service connection for a right ear hearing loss.  
Further, in October 1999, the regional office granted service 
connection for post traumatic stress disorder and evaluated 
the condition as 10 percent disabling.  Thus, the claims for 
service connection for right ear hearing loss and post 
traumatic stress disorder are not in an appellate status.


FINDINGS OF FACT

1.  An eye disability, back disability and burns or burn 
scars of the veteran's legs were not demonstrated during his 
active military service.

2.  Eye disabilities, back disabilities, including 
degenerative arthritis and burn scars of the legs were 
initially medically demonstrated many years following the 
veteran's release from active duty.

3.  There is no medical evidence establishing any link 
between the veteran's current eye disabilities, back 
disabilities and burn scars of the legs with his military 
service.


CONCLUSION OF LAW

The veteran's claims for service connection for an eye 
disability, back disability and burn scars of the legs are 
not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on after 
September 1, 1989.  As will be explained below, the Board 
finds that the claims are not well grounded.

The veteran's service medical records reflect that when he 
was examined for entry into service in November 1967 he 
reported a history of head injury.  He had fallen from a 
cliff and had sustained lacerations and a possible fractured 
skull.  On the medical examination, clinical evaluation of 
the head was normal.  He wore glasses and refractive error 
was noted.  

When the veteran was examined for separation from service in 
March 1970, he again reported a history of a head injury as a 
child.  He had had a concussion and there had been no 
sequelae.  He reported he wore glasses, but denied having, or 
having had, eye trouble or back trouble of any kind.  On 
medical examination, clinical evaluation of the eyes, head, 
spine, lower extremities and skin were all normal.  No scars 
were reported.  The veteran's service medical records do not 
reflect any complaints or findings regarding an eye            
disability, back disability or burns of the lower 
extremities.  The only disability noted was a spermatocele.  

The veteran's initial claim for VA disability benefits was 
submitted in April 1970.  The only condition mentioned was a 
genitourinary disorder.  By rating action dated in April 
1970, service connection was granted for a genitourinary 
disorder, rated noncompensable.

In June 1973, the veteran claimed that while on active duty 
in the Republic of Vietnam he was exposed to mortar fire and 
explosions that affected his hearing in both ears.  He also 
reported that he had received shrapnel wounds to both arms 
and his face while in Vietnam.  

In an August 1973 rating action, service connection was 
granted for a high frequency hearing loss involving the left 
ear, rated noncompensable and shell fragment wound scars of 
the arms and face, rated noncompensable.

In May 1997, the veteran submitted a claim for an increased 
rating for his hearing loss.  He also claimed service 
connection for burns on both legs received in service.

The veteran was afforded a VA dermatological examination in 
June 1997.  He stated that while in Vietnam he had sustained 
shell fragment wounds and burns mostly involving his lower 
legs and shrapnel injuries of both arms and his face.  He had 
undergone skin grafting on both legs with the donor site 
being the left thigh.  Various findings were recorded on 
physical examination including extensive and disfiguring burn 
scars on both knees and lower legs.  The diagnoses included 
burns and injuries involving both knees and lower legs.

In September 1997, the veteran submitted a claim for service 
connection for an eye disability due to a head injury 
sustained in Vietnam, a right ear hearing loss, a back 
condition, and post traumatic stress disorder.

The veteran was afforded a VA eye examination in November 
1997.  It was indicated that he had a history of head trauma 
while on active duty in Vietnam.  The veteran stated that the 
details of the injury were fuzzy but he knew that it was 
blunt trauma to the back of his head.  He stated that since 
the injury he looked out of one eye or the other.  Various 
findings were recorded on the examination.  The final 
diagnoses were simple myopia, extraocular muscle paralysis 
secondary to head trauma, alternating esotropia due to 
extraocular muscle paralysis without diplopia.  It was 
indicated that the visual fields were within normal limits 
and intact.

VA outpatient treatment records were later received by the 
regional office reflecting that the veteran was observed and 
treated for various conditions from 1997 to 1999, primarily 
for his psychiatric condition.  In 1997 he was seen with 
complaints of low back pain.  The diagnostic impressions 
included chronic lumbar back pain.  An X-ray study in May 
1997 showed some degenerative changes of L4 and L5 and at the 
L5 - S1 level.

The regional office later received a report by the 
Mount Sinai Medical Center reflecting the veteran's treatment 
in 1993 for back problems.  His reported initial injury was a 
back sprain following a back injury at work in 1976.  The 
final diagnoses were ruptured disc at L5 - S1 and herniated 
disc at L4 - L5.

During the December 1999 Board hearing, the veteran expressed 
his belief that his eye condition resulted from an explosion 
in Vietnam that knocked him off his feet causing him to 
strike the back of his head.  He realized that he only looked 
out of one eye or the other and also had blurred vision.  He 
noticed the problems immediately but thought they would go 
away and the blurred vision did resolve.  He had not 
mentioned the conditions at the time of his physical 
examination for separation from service.  He stated that he 
initially began receiving treatment for the eye condition in 
the early 1970's, probably at the Walter Reed Army Hospital.  
He stated that he was unable to focus with both eyes and 
looked out of one eye or the other.

The veteran further testified that as the company medical 
corpsman he had carried the second heaviest pack in the 
company.  He believed he had developed back problems as a 
result.  The condition had not been really bad until after he 
returned from Vietnam.  He had not mentioned the back 
condition when he was examined for separation from service.  
He stated that he had not lost any time from work after 
service due to the back problem since he had basically just 
put up with it.  His treating physician had never indicated 
to him that his current back symptoms might be related to 
service.  The veteran further testified that while on a 
patrol during service some liquid came out from underneath a 
hooch and burned his legs.  He had not been medivaced out for 
the burns.  He treated himself for the burns involving his 
legs.  He had sustained a concussion as a child as a result 
of a fall but did not believe there had been any residual 
effects.

The veteran's testimony at the regional office in May 1999 
was essentially similar to the testimony presented during the 
Board hearing.  He also related that when he had been treated 
for back problems at the Mount Sinai Hospital in 1993 there 
had been no new injury to his back.  He had had a flareup of 
the old injury.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, as noted 
previously, the veteran's service medical records do not 
reflect any complaints or findings regarding any of the 
conditions for which service connection is currently claimed.  
Eye disabilities, low back disabilities, including 
degenerative arthritis, and burn scars of the legs were 
initially medically demonstrated many years after the 
veteran's separation from military service.  The veteran has 
not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for the claimed disorders.  There is no indication 
of any medical link between his current eye disabilities, low 
back disabilities and burn scars and his military service.  
Given the evidence that is of record, the veteran's claims 
for service connection for an eye disability, back disability 
and burn scars of the legs may not be considered well 
grounded.  His allegation of post-service treatment for his 
eyes at Walter Reed is implausible since treatment at a 
military facility after service is not offered, absent a 
military connection.  Furthermore, it is inconsistent with 
the existing medical records from that time frame.  There is 
no rational basis for deferring consideration of that claim 
to search for records which cannot exist.  Since the claims 
are not well grounded, they must accordingly be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The record reflects that the veteran served in combat in 
Vietnam and his awards include the Purple Heart Medal.  In 
this regard, 38 U.S.C.A. § 1154(b) provides that in the case 
of any veteran who engaged in combat with the enemy in active 
service with a military, naval or air organization of the 
United States during a period of war the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  However, 
38 U.S.C.A. § 1154 deals only with whether a particular 
injury or disease occurred in service.  It does not affect 
the requirement that a nexus to service be established by 
competent medical evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case there is simply no medical evidence of 
record linking his current eye disability to any in-service 
head injury.  Furthermore, there is no evidence linking his 
current severe burn residuals to service.  It is simply 
inconceivable that the hooch incident described by the 
veteran, which required no medical attention and was not 
disabling, could have resulted in the severe scarring, 
including evidence of skin grafting, which is now present.  
If such injuries had occurred in service, they certainly 
would have been reported by the veteran at separation and 
noted on the separation examination.  

In summary, although the veteran has asserted that he 
sustained his current eye disability, low back disabilities 
and burn scars of the legs in service, he has not submitted 
any independent, objective medical evidence to support his 
claim that there is any nexus between his service and his 
current medical problems.  Accordingly, under the 
circumstances, the Board is unable to conclude that the 
evidence of record is adequate to establish a well grounded 
claim for service connection for any of the claimed 
disorders.


ORDER

Entitlement to service connection for an eye disability, a 
back disability and burn scars of the legs is not 
established.  The appeal is denied.



		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

